Court of Appeals, State of Michigan

                                               ORDER
                                                                              Jane E. Markey
 Bradley Foucher v Mohamad Kassem                                              Presiding Judge
 A-1 Towing and Junk Cars LLC v Grange Insurance Co of Michigan
                                                                              Michael J. Kelly

 Docket No.     342478; 347426                                                Mark T. Boonstra
                                                                               Judges
 LC No.         16-000084-NI; 17-001030-CK


                The July 30, 2020 opinion is hereby AMENDED to correct a clerical error. The last
sentence of the first paragraph on page one is amended to read: In Docket No. 347426, we affirm the trial
court's order granting summary disposition in favor of Grange .

               In all other respects, the July 30, 2020 opinion remains unchanged.



                                                          _______________________________
                                                           Presiding Judge




                                 August 3, 2020